                                                     THIS ORDER IS APPROVED.


                                                     Dated: June 20, 2019




                                                    Brenda Moody Whinery, Chief Bankruptcy Judge
                                                    _________________________________




                                                                                        DCK




                                                                                        DCK




Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02       Desc
                         Main Document Page 1 of 6
Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02   Desc
                         Main Document Page 2 of 6
                                                                                  DCK




Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02   Desc
                         Main Document Page 3 of 6
                                   By Dianne Crandell Kerns at 12:34 pm, Jun 19, 2019




Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02                Desc
                         Main Document Page 4 of 6
Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02   Desc
                         Main Document Page 5 of 6
Case 4:18-bk-13382-BMW   Doc 30 Filed 06/20/19 Entered 06/20/19 16:07:02   Desc
                         Main Document Page 6 of 6
